    Case 1:19-cv-00605-ADA Document 49 Filed 06/26/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      IN THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

DATA SCAPE LIMITED,
                                                  C.A. No. 1 :19-cv-00605-ADA
               Plaintiff,

       V.


DELL TECHNOLOGIES 1NC., DELL INC.,
and EMC CORPORATION,                              JURY TRIAL DEMANDED

               Defendants.


 ORDER GRANTING JOINT MOTION TO DISMISS WITHOUT PREJUDICE

       Before the Court is the Parties' Joint Motion to Dismiss Without Prejudice. The

Court is of the opinion that the Motion should be and hereby is GRANTED. It is therefore

ORDERED as follows:

       (1) All claims, counterclaims, and defenses asserted by any of the parties against

            any other party in the above-captioned are dismissed without prejudice;

       (2) Each party shall bear its own costs and fees.




                                                             4        24    /
                                                                                2O11
